Citation Nr: 0809964	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for cluster headaches.  

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a right knee 
disorder, to include as being secondary to service-connected 
right foot disorders.

4.  Entitlement to service connection for a low back 
disorder, to include as being secondary to service-connected 
right foot disorders.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to August 
1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran's claim of entitlement to service connection for 
headaches was initially denied by the RO in a January 1977 
rating decision based on lack of evidence of a current 
disability, as he failed to report for a scheduled VA 
examination.  This finding was confirmed by the RO in a 
subsequent rating decision issued in September 1977.  The 
veteran did not appeal that decision, and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The veteran attempted to reopen his claim seeking service 
connection for headaches in February 2004.  In the above-
referenced November 2004 rating action, the RO denied the 
headache claim on the merits, based on a lack of evidence of 
a medical nexus between the veteran's current headaches and 
his military service.  At that time the RO also denied the 
veteran's claims of entitlement to service connection for 
sinusitis, right knee and low back disorders.  The veteran 
filed a notice of disagreement in regards to the November 
2004 rating decision.  He requested review by a decision 
review officer (DRO).  The DRO conducted a de novo review of 
the claims and confirmed the RO's findings in an April 2005 
statement of the case (SOC).  The appeal was perfected with 
the submission of the veteran's substantive appeal (VA Form 
9) in May 2005.  

In December 2007, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims file.

The issues of service connection for sinusitis, right knee 
and low back disorders are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

Issue not on appeal

In a June 2005 rating decision, the RO assigned a temporary 
total evaluation for the veteran's service-connected 
amputation of the all toes of the right foot.  To the Board's 
knowledge, the veteran has not filed a notice of disagreement 
with that decision and it is therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  In September 1977, the RO continued the denial of the 
veteran's claim for entitlement to service connection for 
headaches.  A timely appeal as to that issue was not 
perfected. 

2.  The evidence associated with the claims folder subsequent 
to RO's September 1977 rating decision pertains to the 
existence of a current disability, which had not been 
established at the time of the last prior final denial.  The 
additionally received evidence is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.

3.  The competent medical evidence of record indicates that 
the veteran's current chronic cluster headaches are related 
to his military service.


CONCLUSIONS OF LAW

1.  The RO's September 1977 decision denying service 
connection for headaches is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Since the September 1977 RO decision, new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for headaches; therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  Resolving the benefit of the doubt in the veteran's 
favor, the veteran's cluster headaches were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for cluster headaches.  

The veteran seeks service connection for cluster headaches.  
Implicit in his claim is the contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claim has been received.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then render a 
decision as to the headache claim.  As is discussed elsewhere 
in this decision, the remaining issues on appeal are being 
remanded for additional development.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
headache issue on appeal, but the standard of review and duty 
to assist does not apply unless the claim is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his service 
connection claims in a letter from the RO dated April 3, 
2004, including the necessity of evidence of a "relationship 
between your disability and an injury, disease, or event in 
military service." 

With respect to notice to the veteran regarding new and 
material evidence, the April 2004 VCAA letter specifically 
explained that his claim was previously denied in 1977, and 
informed him that evidence sufficient to reopen the 
previously denied claim must be "new and material," closely 
following the regulatory language of 38 C.F.R. § 3.156(a).  
The Board further notes that the veteran was provided with 
specific notice as to what evidence would be material to his 
headache claim in the April 2004 letter: "You were also 
denied [entitlement to service connection] for Migraine 
Headaches because there was no evidence of a current 
disability at the time of decision - you failed to report for 
a VA examination."  As such, the veteran was advised of the 
bases for the previous denial to determine what evidence 
would be new and material to reopen the claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Board need not further discuss the sufficiency of the 
April 2004 VCAA notice letter or VA's development of the 
claim in light of the fact that the Board is reopening and 
granting the claim.  Thus, any potential error on the part of 
VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), in a letter dated March 20, 2006.  
As discussed in detail below, the Board is granting the 
veteran's service connection claim.  It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance.  The RO will be responsible for 
addressing any notice defect with respect to the assignment 
of an initial disability rating and/or effective date when 
effectuating the award, and the Board is confident that the 
veteran will be afforded appropriate notice under Dingess.  

Accordingly, the Board will proceed to a decision on the 
headache claim.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2007).
Standard of review

Upon reopening the claim, once all the evidence has been 
brought together, the Board has the responsibility to 
evaluate the entire record on appeal.  
See 38 U.S.C.A. § 7104(a) (West 2002).  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in February 2004, the claim will be adjudicated by 
applying the revised section 3.156.
The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks entitlement to service connection for 
headaches.  He contends that his current headache problems 
are the result of an automobile accident in service.  See the 
December 2007 hearing transcript, page 5.  Implicit in his 
claim is the contention that new and material evidence has 
been received which is sufficient to reopen the claim.   

New and material evidence

The most recent decision denying service connection for 
headaches was an unappealed September 1977 RO decision.  That 
decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2007).  

The RO's denial in September 1977 was predicated on the 
absence of a current disability [Hickson element (1)].  As 
explained above, the veteran's claim for service connection 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally received (i.e. after September 1977) 
evidence bears directly and substantially upon the specific 
matter under consideration, namely whether the veteran has a 
current headache disability.  
See 38 C.F.R. § 3.156 (2007).

Additional evidence added to the claims folder since the 
September 1977 denial includes private records from Dr. Y.M. 
dated in 2002 and VA outpatient records dated in January 2005 
which indicate a diagnosis of "cluster headaches."  

Accordingly, new and material evidence pertaining to a 
current headache disability has been submitted, since this 
evidence bears directly and substantially on the key element 
of the existence of the claimed disability.  The veteran's 
claim of entitlement to service connection for headaches is 
accordingly reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must first consider the case of 
Bernard v. Brown, 4 Vet. App. 384 (1993) and VA's duty to 
assist.  

In Bernard, the Court held that when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must be considered whether the claimant has been given 
adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby.  

In the present case, the RO adjudicated the veteran's claim 
on its merits without regard to the submission of new and 
material evidence in the November 2004 rating decision.  The 
veteran has set forth his contentions as to why he believes 
that service connection should be granted for headaches on 
numerous occasions, including during his personal hearing 
before the undersigned Acting Veterans Law Judge in December 
2007.  Finally, as the Board is granting the claim, it is 
clear that the veteran will not be prejudiced by its 
consideration of this issue on its merits.

The second concern involves the statutory duty to assist, 
which also comes into play at this juncture.  The Board finds 
that reasonable efforts have been made to assist the veteran 
in obtaining evidence necessary to substantiate his claim, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, 
reports of VA and private treatment of the veteran have been 
associated with the claims folder.  Additionally, the veteran 
was afforded a VA examination in September 2004, the report 
of which indicates that the examiner reviewed the veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the duty to assist provisions of 
the VCAA and that no further actions need be undertaken on 
the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim, and 
testified before the undersigned with regards to such in 
December 2007.

Accordingly, the Board will proceed to a decision.

Discussion of the merits of the claim

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra.  

With respect to Hickson element (1), current disability, the 
veteran's VA and private treatment records, as well as the 
September 2004 VA examination report, indicate a current 
diagnosis of cluster headaches.  Hickson element (1) is 
accordingly met for the claim.  

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the veteran was involved in a motor 
vehicle accident in service in January 1973.  Moreover, there 
is a diagnosis of "sinus headaches" on the veteran's 
February 1976 separation examination, and the veteran 
complained of headaches numerous times in service.  For 
example, the veteran indicated in a June 1976 record that he 
experienced headaches 3-4 times per week since his accident.  
Hickson element (2) is also met.

Therefore, the heart of the analysis will focus on crucial 
Hickson element (3), medical nexus.  After reviewing the 
file, the Board believes that service connection may be 
granted based on continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b), discussed above.

It is clear that the veteran complained of headaches in 
service, and the September 2004 VA examiner acknowledged 
such.  Moreover, the veteran made no delay in filing a claim 
for service connection based on headaches in August 1976, the 
same month of his separation from active duty.  Just as a 
veteran's delay in asserting a claim can work to his 
disadvantage [see Shaw v. Principi, 3 Vet. App. 365 (1992)], 
the Board believes that the veteran's immediate filing of a 
claim lends support to his claim.  

There is also the matter of the veteran's hearing testimony, 
which was to the effect that he has had headaches continually 
since his separation in August 1976.  
See the December 2007 hearing transcript, page 6.  The 
undersigned, who presided at the hearing, sees no reason to 
doubt the veteran's testimony, which was taken under oath.

Finally, the September 2004 VA examiner, though denying the 
veteran's headaches were a result of the 1973 motor vehicle 
accident, indicated that the veteran's headaches began in 
service and "have followed a consistent pattern since 
starting in 1976."  

In conclusion, the Board has no reason to doubt that the 
veteran has experienced headaches on a daily or nearly daily 
basis since leaving military service.  Continuity of 
symptomatology is therefore established.  Element (3), and 
therefore all elements, has been satisfied.  The benefit 
sought on appeal is accordingly allowed.


ORDER

Service connection for headaches is granted.


REMAND

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected right 
foot disorders.

4.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected right 
foot disorders.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

The sinusitis claim

With respect to the veteran's claim for entitlement to 
service connection for sinusitis, the current medical 
evidence of record is unclear as to whether the veteran has a 
current sinus disability.  X-rays of the paranasal sinuses 
conducted in conjunction with the September 2004 VA 
examination were negative.  However, VA and private treatment 
records dated in 2004 show diagnoses of chronic sinusitis.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the existence of any current sinus 
disability, and if so the relationship, if any, between any 
identified sinus disability and the veteran's period of 
active service from March 1974 to August 1976, including 
diagnoses of sinusitis and a fracture of the left orbit 
therein.  This must be addressed by an appropriately 
qualified physician.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

The right knee and low back claims

The veteran argues that his back and right knee disorders are 
secondary to his service-connected right foot disorder.  See 
the December 2007 hearing transcript, pages 4 and 9; see also 
the May 9, 2005 substantive appeal.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

With respect to back and right knee claims, elements (1) and 
(2) have arguably been met.  A review of the record reveals 
diagnoses of degenerative joint disease in the right knee, as 
well as joint space narrowing in the lumbar spine and lumbar 
radiculopathy.  Additionally, service connection has been 
granted for a right foot disorder, and the veteran has 
submitted private medical evidence that the service-connected 
right foot disorder has resulted in an altered gait.  

Under these circumstances, the Board believes that a nexus 
opinion must be obtained which addresses the question of 
whether the veteran's current right knee and lumbar spine 
disorders are due to the veteran's service-connected right 
foot disorder.  See Charles, supra.  

Moreover, the Board notes that a December 1975 X-ray taken of 
the veteran's right knee showed "large joint effusion" and 
"marked blunting of the medial meniscus," and the veteran 
pulled a lumbar spine muscle in November 1975.  The examiner 
should therefore also express an opinion as to whether the 
veteran's current right knee and back disorders are related 
to service.  Id.

Accordingly, these claims are remanded to Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be afforded a VA 
examination to determine the existence, 
nature and extent of any sinus 
disability.  Any diagnostic testing 
which is deemed by the examiner to be 
appropriate for this purpose should be 
accomplished.  If it is determined that 
a sinus disability exists, the examiner 
should render an opinion, in light of 
the veteran's entire medical history, as 
to the relationship, if any, between any 
identified sinus disability and the 
veteran's military service, with 
specific consideration of the veteran's 
fracture of the left orbit in January 
1973 and diagnosis of maxillary 
sinusitis in March 1976.  A copy of the 
examination report and opinion should be 
associated with the veteran's VA claims 
folder.

2.  VBA should also arrange for a 
physician with appropriate expertise to 
review the veteran's VA claims folder 
and provide an opinion, with supporting 
rationale, as to whether the veteran's 
current right knee and lumbar spine 
disorders are due to his service-
connected right foot disorder or 
military service.  The reviewing 
physician should specifically comment on 
whether the veteran's altered gait 
caused by the right foot disorder is 
aggravating the current right knee and 
lumbar spine disorders.  The examiner 
should also render an opinion as to 
whether the veteran's current right knee 
and back disorders are related to 
military service, including the December 
1975 notation of joint effusion of the 
right knee and blunting of the right 
medial meniscus and November 1975 pulled 
muscle in the back.  If the reviewing 
physician determines that specialist 
consultation(s), physical examination 
and/or diagnostic testing of the veteran 
is necessary, such should be scheduled.  
A report should be prepared and 
associated with the veteran's VA claims 
folder.

3.  Thereafter, the veteran's claims of 
entitlement to service connection for 
sinusitis, a right knee disorder and a 
low back disorder should be 
readjudicated.  If the benefits sought 
on appeal remain denied, in whole or in 
part, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


